Citation Nr: 0432575	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to July 
1969.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2001, a 
statement of the case was issued in November 2002, and a 
substantive appeal was received in January 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at a Board videoconference hearing in 
June 2004.  At the hearing, he offered testimony regarding a 
claim of service connection for low back disability.  It does 
not appear that this issue has been developed and adjudicated 
by the RO.  Accordingly, this issue is hereby referred to the 
RO for appropriate action. 

The issue of entitlement to service connection for PTSD under 
a merits analysis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in August 1992, a claim of service 
connection for PTSD was denied; the veteran did not file a 
timely notice of disagreement from that determination.  

2.  Certain evidence received subsequent to the August 1992 
rating decision is so significant that it must be considered 
to fairly decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The August 1992 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  Evidence received since the August 1992 rating decision 
is new and material, and the veteran's claim of service 
connection for PTSD has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for PTSD was 
denied by rating decision in August 1992.  The veteran was 
advised of that determination and furnished notice of 
appellate rights and procedures, but a timely notice of 
disagreement was not received to initiate an appeal.  That 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  It appears from the November 
2001 rating decision and the November 2002 statement of the 
case that the RO reopened the veterans' claim.  However, 
although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that the provisions of 38 C.F.R. § 3.156(a) were 
amended for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  However, the above 
version applied in this case as the veteran's request to 
reopen his claim was received in April 2000.

Evidence received since the August 1992 rating decision 
includes various medical records, some of which include 
diagnoses or impressions of PTSD apparently based on the 
veteran's history of an inservice stressor which involved two 
ships colliding at sea.  Newly received evidence also 
includes statements from the veteran as well as his testimony 
setting forth the details of the collision at sea.  Under the 
circumstances, the Board believes that these items of 
evidence must be considered new and material.  The veteran's 
claim has therefore been reopened.  

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not address whether there has 
been compliance with VCAA since any VCAA deficiencies will be 
remedied as a result of actions directed by the Board in the 
remand section of this decision. 


ORDER

The veteran's claim of service connection for PTSD has been 
reopened.  To this extent, the appeal is granted.




REMAND

Since the claim has been reopened, the matter must not be 
reviewed under a merits analysis.  However, after reviewing 
the record the Board believes additional development of the 
evidence is necessary to allow for informed appellate review. 

At a June 1999 VA clinic visit, a May 2004 VA clinic visit, 
on his VA Form 9, and again at the June 2004 Board Hearing, 
the veteran reported details of a particular incident that he 
experienced during active service that he claims is the 
stressor causing his PTSD.  The claims file includes e-mail 
communications between the RO and an individual at "OPNAV" 
which appear to verify the claimed collision between the USS 
Betelgeuse and the USS Simon Bolivar SSBN-641 on August 30, 
1967.  The Board believes that copies of the Betelgeuse's 
1967 Command History pertinent to this incident should be 
obtained and made of record to verify the incident.  

Further, if in fact there has been verification of the 
collision, the Board believes that a VA PTSD examination 
should be scheduled to ascertain if the veteran does in fact 
suffer from PTSD due to this incident. 

Additionally, the veteran mentioned in his Board hearing that 
he was treated at a private medical facility beginning in 
1978 by a Doctor Blair Kagen.  The record was held open for 
30 days to have the veteran submit the address of the doctor 
or mental health clinic but nothing was received.  The 
veteran also mentioned two other hospitalizations during the 
Board hearing.  The veteran mentioned a hospitalization at 
the VA facility in L.A., CA in the early 1980's and one 3 or 
4 years ago at Michael O'Callagan Federal Hospital.  There is 
a record of a hospital visit to the L.A. VA in 1992 but no 
record of a visit in the 1980's.  Appropriate action to 
obtain any available medical records identified by the 
veteran should also be undertaken.   



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action (to include an 
appropriate VCAA letter if not already 
issued) to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should obtain copies of all 
the veteran's treatment and examinations 
records from the VAMC in Los Angeles, 
California, to include any 
hospitalization in the 1980's.  The RO 
should also take appropriate action to 
request copies of the veteran's treatment 
records from the Michael O'Callagan 
Federal Hospital, particularly any 
records documenting a hospitalization 3 
or 4 years ago.  The RO should also take 
appropriate action to request the address 
and phone number for Doctor Blair Kagen 
or the facility from the veteran, and 
obtain any necessary consent to the 
release of medical records.  All records 
received should be associated with the 
claims file.

3.  RO should obtain all the veteran's 
service personnel records, to 
specifically include any records that 
show what ships the veteran was attached 
to and on what dates.

4.  The RO should then request written 
verification from the appropriate service 
department of the circumstances and 
details of the reported collision between 
the USS Betelgeuse and the USS Simon 
Bolivar SSBN-641 on August 30, 1967.  A 
copy of the pertinent entry in the 
Command History of the USS Betelgeuse 
should also be requested.

5.  If, and only if, the RO determines 
that the 1967 collision has been verified 
and that the veteran was assigned to one 
of the ships at the time of the 
collision, then the veteran should be 
scheduled for a special VA PTSD 
examination (to include any psychological 
testing deemed necessary by the examiner) 
to determine if he currently suffers from 
PTSD and, if so, whether the PTSD is 
related to the verified collision between 
the ships.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.  

6.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the 
veteran's claim of service connection for 
PTSD.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



